DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Applicant’s Remarks & Claim Amendment, filed 01/29/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 USC 102(a)(1) over Gelenbe have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. No. 2003/0083756 A1 (Hsiung et al.).

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiung et al. (US Pub. No. 2003/0083756 A1).
Referring to claim 1, Hsiung et al. disclose a device (Figure 1) comprising:
a data acquisition circuit (Figure 1; para. [0030]) adapted to request and receive a plurality of detection values over a period of time (e.g., “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], [0081]; Figure 3B/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.”) – para. [0129], [0179]) comprising a data collection band (para. [0026], [0028], [0044]; Figure 1A), each of the plurality of detection values corresponding to at least one of a plurality of input sensors (e.g., “Field mounted devices 105 can include sensors, transmitters, actuators, multifunctional devices, or Remote Terminal Units (RTU's), among others.” – para. [0030], Figure 1/e.g., “RTUs, sensors, actuators” – Figure 1A; para. [0038]) communicatively coupled to the data acquisition circuit (para. [0029]-[0030]; Figures 1 & 1A);
a data storage component adapted to store specifications and anticipated state information for the plurality of input sensors (para. [0030], [0034], [0038], [0056]); and
a response circuit adapted to provide the data acquisition circuit with direction regarding a manner in which the plurality of detection values is requested (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]),
wherein the direction is derived, at least in part, from a stored data collection file defined by a user via a graphical user interface (GUI) (para. [0031], [0038], [0051]). 
As to claim 2, Hsiung et al. disclose a device (Figure 1), wherein the stored data collection file is created by the user based, at least in part, upon a data collection template (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]). 
Referring to claim 3, Hsiung et al. disclose a device (Figure 1), wherein the data collection template is requested by the user (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]). 
As to claim 4, Hsiung et al. disclose a device (Figure 1), wherein the data collection template is requested via a template sharing panel of the GUI (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]). 
Referring to claim 5, Hsiung et al. disclose a device (Figure 1), wherein the device is adapted to inform the user upon receipt by the device of the stored data collection file (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]). 
As to claim 6, Hsiung et al. disclose a device (Figure 1), wherein the GUI is adapted to provide the user with recommendations regarding a customization of the stored data collection template (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]). 
Referring to claim 7, Hsiung et al. disclose a device (Figure 1), wherein the stored data collection file defines at least one of the plurality of input sensors from which to receive the plurality of detection values during the data collection band (para. [0026], [0028], [0044]; Figure 1A). 
As to claim 8, Hsiung et al. disclose a device (Figure 1), wherein the direction comprises an instruction to suspend receipt of detection values from one or more of the plurality of input sensors (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]) (para. [0181]-[0182], [0227]-[0228], [0367]). 
Referring to claim 9, Hsiung et al. disclose a device (Figure 1), wherein the instruction to suspend is based, at least in part, upon a sensor status (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]) (para. [0181]-[0182], [0227]-[0228], [0367]). 
As to claim 10, Hsiung et al. disclose a device (Figure 1), wherein the sensor status is received from an overload detection circuit in communication with the response circuit (para. [0181]-[0182], [0227]-[0228], [0367]). 
Referring to claim 11, Hsiung et al. disclose a device (Figure 1), wherein the sensor status is derived from at least one of projected and anticipated detection values (para. [0181]-[0182], [0227]-[0228], [0367]). 
As to claim 12, Hsiung et al. disclose a method (Abstract) comprising:
requesting and receiving a plurality of detection values over a period of time (e.g., “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], [0081]; Figure 3B/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.”) – para. [0129], [0179]) comprising a data collection band (para. [0026], [0028], [0044]; Figure 1A), each of the plurality of detection values corresponding to at least one of a plurality of input sensors (e.g., “Field mounted devices 105 can include sensors, transmitters, actuators, multifunctional devices, or Remote Terminal Units (RTU's), among others.” – para. [0030], Figure 1/e.g., “RTUs, sensors, actuators” – Figure 1A; para. [0038]) communicatively coupled to the data acquisition circuit (para. [0029]-[0030]; Figures 1 & 1A);

storing specifications and anticipated state information for the plurality of input sensors (para. [0030], [0034], [0038], [0056]); and
providing direction regarding a manner in which the plurality of detection values is requested (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]),
wherein the direction is derived, at least in part, from a stored data collection file defined by a user via a graphical user interface (GUI) (para. [0031], [0038], [0051]). 
Referring to claim 13, Hsiung et al. disclose a method (Abstract), wherein the stored data collection file is created by the user based, at least in part, upon a data collection template (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]). 
As to claim 14, Hsiung et al. disclose a method (Abstract), wherein the data collection template is requested by the user (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]). 
Referring to claim 15, Hsiung et al. disclose a method (Abstract), wherein the data collection template is requested via a template sharing panel of the GUI (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]). 
As to claim 16, Hsiung et al. disclose a method (Abstract), wherein the user is informed upon receipt of the stored data collection file (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]). 
Referring to claim 17, Hsiung et al. disclose a method (Abstract), wherein the GUI is adapted to provide the user with recommendations regarding a customization of the data collection template (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]). 
As to claim 18, Hsiung et al. disclose a method (Abstract), wherein the stored data collection file defines at least one of the plurality of input sensors from which to receive the plurality of detection values during the data collection band (para. [0026], [0028], [0044]; Figure 1A). 
Referring to claim 19, Hsiung et al. disclose a method (Abstract), wherein the direction comprises an instruction to suspend receipt of detection values from one or more of the plurality of input sensors (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]) (para. [0181]-[0182], [0227]-[0228], [0367]). 
As to claim 20, Hsiung et al. disclose a method (Abstract), wherein the instruction to suspend is based, at least in part, upon a sensor status (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]) (para. [0181]-[0182], [0227]-[0228], [0367]). 
Referring to claim 21, Hsiung et al. disclose a method (Abstract), wherein the sensor status is derived from at least one of projected and anticipated detection values (para. [0181]-[0182], [0227]-[0228], [0367]). 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864